     Case 2:19-cr-00642-VAP Document 248 Filed 11/13/20 Page 1 of 4 Page ID #:4330


                                                                           FILED
                                                                  CLERK, U.S. DISTRICT COURT
 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX                                        NOV. 13, 2020
     Assistant United States Attorney
 3   Chief, Criminal Division                          CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                            CC DEPUTY
                                                         BY: ___________________
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13        950 Pennsylvania Avenue, N.W., Suite 7700
          Washington, D.C. 20530
14        Telephone: (202) 353-0176
          E-mail: evan.turgeon@usdoj.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17                           UNITED STATES DISTRICT COURT

18                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

19   UNITED STATES OF AMERICA,                No. CR 19-642-VAP *
                                              No. CR 20-155-VAP
20              Plaintiff,
                                              GOVERNMENT’S UNOPPOSED EX PARTE
21                    v.                      APPLICATION FOR LEAVE TO FILE
                                              OVERSIZED SENTENCING POSITION
22   IMAAD SHAH ZUBERI,
                                              (UNDER SEAL)
23              Defendant.

24

25
           Plaintiff United States of America, by and through its counsel
26
     of record, the United States Attorney for the Central District of
27
     California and Assistant United States Attorneys, Elisa Fernandez,
28
     Case 2:19-cr-00642-VAP Document 248 Filed 11/13/20 Page 2 of 4 Page ID #:4331



 1   Judith A. Heinz and Daniel J. O’Brien, hereby submits an unopposed ex
 2   parte application for an order permitting the government to file a
 3   Classified Sentencing Position exceeding the twenty-five page limits

 4   set by Local Rule 11-6.      Specifically, the government requests leave

 5   of Court to file a forty-five page brief entitled, the Government’s

 6   Classified Sentencing Position, the declaration of Assistant United

 7   States Attorney Elisa Fernandez, as well as supporting Exhibits A-V

 8   (collectively referred to as “Sentencing Position”).           Leave to file

 9   an oversized brief is needed so that the government’s Sentencing

10   Position may address newly-raised issues in defendant’s Section 5

11   Notice.   Defendant’s Section 5 Notice consisted of a seventy-seven

12   page brief, two declarations and numerous exhibits.           Defendant’s

13   counsel is unopposed to the relief sought herein.

14         This ex parte application is based upon the attached declaration
15   of Assistant United States Attorney Elisa Fernandez.

16         A proposed order ruling on this ex parte application is filed
17   concurrently with this pleading.

18    Dated: November 9, 2020              Respectfully submitted,

19                                         NICOLA T. HANNA
                                           United States Attorney
20
                                           BRANDON D. FOX
21                                         Assistant United States Attorney
                                           Chief, Criminal Division
22

23                                               /S/ Elisa Fernandez
                                           ELISA FERNANDEZ
24                                         Assistant United States Attorney
                                           Public Corruption & Civil Rights
25                                         Section
26                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
27

28

                                              2
     Case 2:19-cr-00642-VAP Document 248 Filed 11/13/20 Page 3 of 4 Page ID #:4332



 1                          DECLARATION OF ELISA FERNANDEZ
 2         I, Assistant United States Attorney Elisa Fernandez, declare as

 3   follows:

 4         1.    I am an Assistant United States Attorney in the United

 5   States Attorney’s Office for the Central District of California.                I

 6   am one of the AUSAs assigned to the prosecution of United States v.
 7   Imaad Shah Zuberi, CR 19-642-VAP and CR 20-155-VAP.
 8         2.    On November 7, 2020, I notified defense counsel by email of

 9   government’s intent to seek leave of Court to file an oversized

10   classified sentencing position.        Later the same day, defense counsel

11   Ivy A. Wang responded via email, stating that the defense did not

12   oppose the government filing an oversized classified sentencing

13   position in the above-entitled matter.

14         I declare under penalty of perjury under the laws of the United

15   States of America that the foregoing is true and correct and that

16   this declaration is executed at Los Angeles, California, on November

17   9, 2020.

18

19                                            ELISA FERNANDEZ
20

21

22

23

24

25

26

27

28
     Case 2:19-cr-00642-VAP Document 248 Filed 11/13/20 Page 4 of 4 Page ID #:4333



 1                              CERTIFICATE OF SERVICE

 2         I, Norma Escalera, declare:

 3         That I am a citizen of the United States and a resident of or

 4   employed in Los Angeles County, California; that my business address

 5   is the Office of United States Attorney, 312 North Spring Street,

 6   Los Angeles, California 90012; that I am over the age of 18; and

 7   that I am not a party to the above-titled action;

 8         That I am employed by the United States Attorney for the

 9   Central District of California, who is a member of the Bar of the

10   United States District Court for the Central District of California,

11   at whose direction I served a copy of:

12
               GOVERNMENT’S UNOPPOSED EX PARTE APPLICATION [UNDER SEAL];
13

14

15
                                              ‫ ܈‬By E-mail, as follows:
16                                            dŚŽŵĂƐW͘KΖƌŝĞŶƚŽďƌŝĞŶΛďŐƌĨŝƌŵ͘ĐŽŵ
                                              /ǀǇ͘tĂŶŐŝǁĂŶŐΛďŐƌĨŝƌŵ͘ĐŽŵ
17
                                              EĂƚŚĂŶŝĞůƌŽǁŶŶďƌŽǁŶΛďŐƌĨŝƌŵ͘ĐŽŵ
18                                            ǀĂŶ:͘ĂǀŝƐĚĂǀŝƐΛƚĂǆůŝƚŝŐĂƚŽƌ͘ĐŽŵ

19

20         This Certificate is executed on November 9, 2020 at Los

21   Angeles, California.      I certify under penalty of perjury that the

22   foregoing is true and correct.

23                                            /s/

24

25

26

27

28
